ATTORNEY GRIEVANCE COMMISSION* IN THE

OF l\/IARYLAND *
l00 Community Place, Suite 3301 * COURT OF APPEALS
Crownsville, Maryland 21032-2027 *
* OF MARYLAND
Petitioner *
v. * Misc. Docket AG
*
KIRAN MOOLCHAND DEWAN * N0. 103
*
* September Term, 2013
*
Respondent *
ORDER

Upon consideration of the Joint Petition for Disbarrnent by Consent filed herein

pursuant to Maryland Rule 16-772, it is this ]Q;h day of
March , 2014,

ORDERED, by the Court of Appeals of Ma;ryland, that Kiran Moolchand Dewan
is hereby disbarred by consent, effective immediately, from the further practice of law in
the State of Maryland for violating Maryland Lawyer’s Rule of Professional Conduct
8.4(b), (c) and (d).; and it is further,

ORDERED, that the Clerk of this Court shall strike the name of Kiran Moolchand
Dewan from the register of attorneys, and pursuant to Maryland Rule l6-772(d) shall
certify that fact to the Trustees of the Client Protection Fund and the Clerks of all judicial

tribunals in this State.

/s/ Glenn T. Harrell, Jr.
Senior Judge